DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4, 6, 8-9, 11-14, 16, 21-23, 46 and 49 and the species of SEQ ID NO:5-10 (#sa138) in the reply filed on 02 November 2021 is acknowledged.
Claims 24, 40, 42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Drawings
The drawings are objected to because many of the figures are fuzzy and the details/text is not clear.  It appears that the figures were possibly copied from colored drawings and the result is a pixilated type of background noise which is making them appear fuzzy.  The affected figures are Figures 1-7.  A screen shot of one of the figures is provided for point of reference.

    PNG
    media_image1.png
    316
    530
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Specifically, pages 62, 64, 90, 91, 96, 97, 100, 103 and 107 of the specification amino acid and nucleic acid sequences which are not represented by a Sequence Identifier.  Applicant is encouraged to review the entire specification for any additional sequences which may be lacking a Sequence identifier as the Examiner’s list might not be exhaustive.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are directed to fusion proteins and not uses thereof.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to claimed invention and also includes speculative applications (methods of prevention).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: portions of the text in Table 12 (beginning at page 135) are illegible.  37 CFR 1.52 requires that all papers must be plainly and legibly written in permanent dark ink or its equivalent and “presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number 

    PNG
    media_image2.png
    174
    669
    media_image2.png
    Greyscale

  31 gWiz-LS- | ATG.scc eo ee oe ee as
Fe(mlgG2)- eee
Hise-linker- |
TEV- GEOG GUISMIA a UA OANGANUA SS CAUALA, OOAGATCAUS SME Ga
hc xX C. L I 38- PPE EE ON ATO UO COT OU PO
107_ G>- ee ERD OCU DU Ae LAY
AviTag On
>
Appropriate correction is required.

Improper Markush
Claims 16, 21, 22, 46 and 49 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., 
The Markush grouping of (1) heavy chain variable region of SEQ ID NO: 1, 11 or 21 and light chain variable region of SEQ ID NO: 2, 12 or 22 in claims 16 and 22, (2) CDRs of SEQ ID NO:5-10, 15-20 and 25-30 in claim 21 and 46, (3) fusion protein of SEQ ID NO: 95-105, 160-170 in claim 49 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the different collections of heavy chain/light chain and CDRs relate to specific antibodies which bind a specific target.  The structures of these heavy/light chains and CDRs are not shared by the different alternatives and therefore, the recited species do not share a common structure which provides for a common function and therefore, are not proper species of one another.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-9, 11-14, 16, 23 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant specification only discloses antibodies which bind at least 4 ELR+ CXC chemokines.  The specification states that CK129 binds 4 chemokines (page 129) and that CK138 and CK157 are “highly crossreactive” but doesn’t clearly state which chemokines are recognized by these antibodies.  In interpreting Table 11, CK138 binds 10 ELR+ CXC chemokines and possibly 11 when fused to serum albumin.  Additionally, CK157 appears to bind 10 ELR+ CXC chemokines.  The binding affinity was increased with all three antibodies when bound to serum albumin.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. 
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for 
Regarding the description of antibodies by variable heavy or variable light chains alone or with some degree of percent identity to a given amino acid sequence with no recitation of necessary structure for functionality, the disclosure does not provide an adequate written description of this subject matter.
The courts have interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). Note the following court decisions regarding the written description of antibodies. Given the broadly claimed genus of antibodies, and in the absence of sufficient disclosure of 
“a reasonable structure-function correlation”, 
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a
representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297. Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.
See also Amgen Inc. v. Sanofi, Aventisub LIC, No. 2017-1480 (Fed. Cir. 2017) wherein the court held that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). That is, while it might be possible to produce a particular antibody, 
In addition, one of skill in the art before the effective filing date of the claimed invention was aware that the number and sequences of antibodies capable of binding a single epitope may comprise a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes), as is evidenced below.
As pointed out earlier, Edwards et al. (2003) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. The said 1,000 antibodies included 1098 unique VH and 705 VL, sequences, including 568 different CDR3 regions, indicating a highly diverse and large genus of antibodies that bind to the same protein antigen.
Torres et al. (Trends in Immunol. 29(2):  91-97, 2008) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation). (See entire reference.)


“It has been shown that both the framework region and the CDRs have a
considerable amount of inherent conformational plasticity... Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al....have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (Biotech. Bioengineer.  124(6):  1331-1342, 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches:
“ …[m]ost B-cell epitopes...in nature consist of residues from different regions of
the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...", (See entire reference).

In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies an antibody comprising 6 CDRs with the amino acid sequences of SEQ ID NO:5-10.  However, the claims are limited to this antibody and the structural variability of the encompassed genus is large as pointed out above.  No reasonable structure-function correlation has been established that is commensurate in scope with antibodies (multispecific variable regions) encompassed by the claims. The specification does not describe representative examples to support the full scope of the claims as explained above.  Claims 16, 22 and 49 recite only partial structure (such as a single heavy or light chain or % identity to a given sequence) but fail to recite sufficient structure for binding because the prior art recognizes that at least a full complement of 6CDRs is required for the function of binding.  The specification does not disclose any antibodies which have any variation in the amino acid sequence of the disclosed CDRs or any antibodies which are comprised of anything less than the recited 6 CDRs identified above.
The instant specification does not teach a single binding molecule which differs from the disclosed multispecific variable regions of SEQ ID NO:5-10.  Yet, claim 16 does not require the full complement of CDRS of SEQ ID NO:5-10 and claims 22 and 49 encompass as much as 10% variation in any portion of the recited structure without any recitation of necessary structure to perform the activity of binding being preserved.
The state of the prior art is such that the formation of an intact antigen-binding
site of antibodies routinely requires the association of the complete heavy and light

hypervariable regions, which provide the majority of the contact residues for the binding
of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993,
pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions"). The
amino acid sequences and conformations of each of the heavy and light chain CDRs
are critical in maintaining the antigen binding specificity and affinity, which is
characteristic of the immunoglobulin. It is expected that all of the heavy and light chain
CDRs in their proper order and in the context of framework sequences which maintain
their required conformation, are required in order to produce a protein having antigen-
binding function and that proper association of heavy and light chain variable regions is
required in order to form functional antigen binding sites (Paul, page 293, first column,
lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (PNAS  79: 1979-1983, 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol.  262:  732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pacalis et al. (J. Immunol. 169:  3076-3084, 2002) demonstrate that grafting the CDRs into a human framework 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem. Biophys. Res. Comm.  307:  198-205, 2003) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L32 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen et al. (J. Mol. Biol. 293:  865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDRH1-H3 (page 866).  Wu et al. (J. Mol. Biol.  294:  151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 
Thus, in view of the above-mentioned, data, scientific fact, and case law, one of skill in the art would reasonably conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the genus of fusion proteins comprising a multispecific variable region with the ability to bind at least four ELR+ CXC chemokines as recited in the claims. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to fusion proteins which bind to ELR+ CXC chemokines.  The claims recite that the fusion protein binds to at least a particular number of the ELR+ CXC chemokines.  However, the instant specification appears to classify chemokines from a different species as different chemokines.  For example, see page 13 of the specification which identifies seven human ELR+ CXC chemokines and five 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “linker”, and the claim also recites “a Gly-Ser linker” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this situation, it is suggested that claim 4 be limited to the recitation of “via a linker” and that a further dependent claim recite that the linker is a “Gly-Ser linker”.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 9, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0315267 A1.
‘267 teaches an antibody that binds CXCL8, CXCL1, CXCL3, CXCL6 and CXCL7 (see Table 1 at page 30).  ‘267 also teaches fusion of the antibody conjugated to a polymer which can be PEG, an Fab fragment or a scFv for the purposes of increasing half-life of the conjugate as well as for reducing antigenicity and immunogenicity of the construct (see [1089]-[1090]).  Although, ‘267 did not generate the conjugates, they are clearly taught and there is motivation to make them.  Therefore, the instant claims are obvious over ‘267.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647